Citation Nr: 1522509	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee (claimed as locking, popping out of alignment).

2.  Entitlement to service connection for degenerative joint disease of the left knee (claimed as locking, popping out of alignment).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to February 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The jurisdiction of the case has been transferred to the RO in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not manifest during active service, is not related to active service, and was not manifest within one year from the date of separation from the military.

2.  Degenerative joint disease of the left knee was not manifest during active service, is not related to active service, and was not manifest within one year from the date of separation from the military.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Degenerative joint disease of the left knee was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in May 2010.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in June 2010.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In April 2010, the Veteran filed his claims for service connection.  He stated that his knees sometimes locked in place and popped out of alignment.  The Veteran averred that exercise he was required to perform in-service, which included squats and jumping, caused his current knee disabilities. 

The Veteran's December 1962 Report of Medical Examination and Report of Medical History reflect normal knees upon entry into service.  In November 1964, the Veteran was treated for spontaneous swelling of the right knee and pain.  X-ray studies performed were negative.  The Veteran's February 1965 Report of Medical Examination and Report of Medical History reflect normal knees upon separation from service.

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed knee disabilities.  The VA examiner reported that the Veteran claimed his bilateral knee pain and instability began in early 2009 and had worsened since its onset.  During service, the Veteran worked as a mechanic and was required to move heavy equipment and squatting.  He was also required to do deep jump squats as part of his required exercise program.  After service, the Veteran worked in construction until 1985.  His work in construction required him to squat and lift.  After conducting range of motion studies and reviewing the Veteran's x-ray studies, the VA examiner diagnosed moderate to severe bilateral knee degenerative joint disease.  The VA examiner opined that the Veteran's bilateral knee degenerative joint disease was less likely as not related to his active duty.  He elaborated that his conclusion was based upon a review of medical literature, the Veteran's medical records, and his clinical experience.  He cited the Veteran's separation examination report, which was silent for any complaints or treatment for a knee disability and the Veteran's 20 year career in construction following his separation from service as support for his opinion. 

The Board has considered the Veteran and his brother's statements regarding his bilateral knee disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent to report knee pain.  However, the Board notes the many years between the Veteran's separation from service and complaints of a current knee disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the opinion expressed in the June 2010 VA examination report more probative than the lay statements of record as it was based upon a review of the record, a thorough examination, and the VA examiner's expertise.

The Board recognizes that the Veteran was seen for knee pain in service.  
However, arthritis was not "noted" or identified during service.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Rather, the February 1965 Report of Medical Examination and Report of Medical History reflect normal knees upon separation from service.  The evidence is against a finding that arthritis manifested during service or within one year of separation.  Therefore, service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for degenerative joint disease of the right knee and for degenerative joint disease of the left knee.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for degenerative joint disease of the right knee (claimed as locking, popping out of alignment) is denied. 

Service connection for degenerative joint disease of the left knee (claimed as locking, popping out of alignment) is denied. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


